Title: [Diary entry: 26 January 1788]
From: Washington, George
To: 

Saturday 26th. Thermometer at 26 in the Morning—26 at Noon And 26 at Night. But little Wind—morning cloudy with appearances of Snow but about Noon it cleared. The wind got to the Southward and grew pleasant. Rid to the Ferry & French’s. The hands at the first employed as before. At French’s part of them were in the New ground at the Mansion House where they began to Work on Thursday and the others were repairg. fences wch. had been blown down.